                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Chet A. Glover, Esq.
                                                               Nevada Bar No. 10054
                                                          3    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          4    Las Vegas, Nevada 89134
                                                               Telephone: (702) 252-5002
                                                          5    Facsimile: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          6
                                                                      cag@slwlaw.com
                                                          7
                                                               Attorneys for Plaintiff
                                                               JPMorgan Chase Bank, N.A.
                                                          8
                                                                                         UNITED STATES DISTRICT COURT
                                                          9
                                                                                                    DISTRICT OF NEVADA
                                                          10
                                                                JPMORGAN CHASE BANK, N.A.,
                                                          11                                                      Case No: 2:17-cv-02646-APG-CWH
SMITH LARSEN & WIXOM




                                                                                       Plaintiff,
                                                          12
                                                                v.                                                DISCOVERY PLAN AND
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006




                                                                                                                  SCHEDULING ORDER
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                SATICOY BAY LLC SERIES 741
                                                                HERITAGE VISTA, a Nevada limited liability
                              ATTORNEYS




                                                                                                                  AND
                                                          15    company; LUCY DIAZ, an individual;
                                                                ROBERTO DIAZ, an individual; and
                                                                HERITAGE VILLAS #1 HOMEOWNERS                     JOINT REQUEST TO STAY
                                                          16
                                                                ASSOCIATION, a Nevada non-profit                  LITIGATION AND DISCOVERY
                                                          17    corporation,
                                                                                                                  SPECIAL SCHEDULING REVIEW
                                                          18                           Defendants.                REQUESTED
                                                          19
                                                                      Pursuant to LR IA 1-3(f), and the Order Granting Motion to Lift Stay (ECF No. 21), the
                                                          20
                                                               parties and their attorneys met and conferred on November 2, 2018. This discovery plan and
                                                          21
                                                               scheduling order and request to stay litigation and discovery is submitted based on the parties’
                                                          22

                                                          23   discussions at the conference.

                                                          24          Primarily, it is Plaintiff JPMorgan Chase Bank, N.A.’s (“Chase”) contention, as
                                                          25
                                                               evidenced by the proposed First Amended Complaint (“FAC”) (ECF No. 22), that the subject
                                                          26
                                                               homeowners’ association lien was paid in full, with no conditions, and that the subject
                                                          27
                                                               homeowners association, Heritage Villas #1 Homeowners Association (the “Association”),
                                                          28



                                                                                                              1
                                                          1    and/or its agent, Nevada Association Services, Inc. (“NAS”), accepted the full lien payoff.1
                                                          2
                                                               Chase contends that in light of the Association’s and/or NAS’ acceptance of the full lien payoff,
                                                          3
                                                               Chase is entitled to judgment and a declaration that the subject deed of trust was not
                                                          4
                                                               extinguished by the Association’s foreclosure sale. The Association and Saticoy Bay LLC
                                                          5

                                                          6    Series 741 Heritage Vista (“Saticoy”) do not admit Chase’s contentions, but they agree, that

                                                          7    based on the evidence provided in the FAC, it is in the parties’ and Court’s best interest to
                                                          8
                                                               attempt to settle this case without engaging in protracted and expensive litigation. Based on
                                                          9
                                                               the foregoing, and Fed. R. Civ. P. 26(f)(2), the parties stipulate and agree as follows:
                                                          10
                                                                         1.       The Court shall order a mandatory settlement conference with all parties.
                                                          11
SMITH LARSEN & WIXOM




                                                          12             2.       Litigation and discovery shall be stayed pending further order of the Court.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13             3.       Despite the stay of litigation and discovery, Chase shall be allowed to file the
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                               FAC (upon the Court’s approval of the parties’ stipulation, which was filed as ECF No. 22) and
                              ATTORNEYS




                                                          15
                                                               serve the FAC and the necessary summons on NAS.
                                                          16
                                                               …
                                                          17

                                                          18   …

                                                          19   …
                                                          20
                                                               …
                                                          21
                                                               …
                                                          22
                                                               …
                                                          23

                                                          24   …

                                                          25   …
                                                          26
                                                               …
                                                          27

                                                          28
                                                               1
                                                                   The proposed FAC adds NAS as a party.

                                                                                                                  2
                                                          1           4.      The parties further agree that the deadline for Saticoy and the Association to file
                                                          2
                                                               a responsive pleading to the FAC shall be stayed until the stay of litigation and discovery is
                                                          3
                                                               vacated by this Court.
                                                          4
                                                                Dated this 5th day of November, 2018.              Dated this 5th day of November, 2018.
                                                          5

                                                          6     SMITH LARSEN & WIXOM                               LAW OFFICES OF MICHAEL F. BOHN,
                                                                                                                   ESQ., LTD
                                                          7
                                                                /s/ Chet A. Glover                                 /s/ Michael F. Bohn
                                                          8
                                                                Kent F. Larsen, Esq.                               Michael F. Bohn, Esq.
                                                          9     Nevada Bar No. 3463                                Nevada Bar No. 1641
                                                                Chet A. Glover, Esq.                               2260 Corporate Circle, Ste. 480
                                                          10    Nevada Bar No. 10054                               Henderson, Nevada 89074
                                                                1935 Village Center Circle                         Attorneys for Defendant
                                                          11
                                                                Las Vegas, Nevada 89134                            Saticoy Bay LLC Series 741 Heritage Vista
SMITH LARSEN & WIXOM




                                                          12    Attorneys for Plaintiff
                                                                JPMorgan Chase Bank, N.A.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                Dated this 5th day of November, 2018.
                                                          14
                              ATTORNEYS




                                                          15    THE WRIGHT LAW GROUP, P.C.

                                                          16
                                                                /s/ John Henry Wright
                                                          17
                                                                John Henry Wright, Esq.
                                                          18    Nevada Bar No. 6182
                                                                2340 Paseo Del Prado, Suite D-305
                                                          19    Las Vegas, Nevada 89102
                                                                Attorneys for Defendant
                                                          20
                                                                Heritage Villas #1 Homeowners Association
                                                          21

                                                          22                                               ORDER
                                                          23
                                                                      IT IS SO ORDERED.
                                                          24

                                                          25                                                 UNITED STATES MAGISTRATE JUDGE
                                                          26                                                       November 5, 2018
                                                                                                             DATE:__________________________
                                                          27     The parties are advised that the court will issue a separate order containing the details of
                                                          28     the requested settlement conference.



                                                                                                               3
